Citation Nr: 0807810	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rib fracture 
residuals.

2.  Entitlement to service connection for right hand injury 
residuals.

3.  Entitlement to service connection for elevated liver 
enzymes.

4.  Entitlement to service connection for abnormal liver 
function tests (LFTs).

5.  Entitlement to service connection for residuals of fever.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and an anxiety disorder.

7.  Entitlement to a compensable evaluation for Dupuytren's 
contracture of the left palm.

8.  Entitlement to a compensable evaluation for hearing loss.


(The issue of whether the recoupment of separation pay by 
withholding VA compensation benefits is proper is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1975 and August 1981 and August 1983.  He had additional 
unverified periods of reserve service in the Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable evaluation for 
Dupuytren's contracture of the left palm is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran's rib fracture was acute and transitory, and 
a continuing or chronic disability was not then present.  He 
has not presented competent medical evidence of a current 
disabling residuals.  

2.  The veteran has not presented competent medical evidence 
of current right hand injury residuals.  

3.  Elevated liver enzymes alone do not constitute a 
disability for which VA compensation benefits may be awarded.  

4.  There is no indication of any currently manifested 
clinical disability etiologically related to abnormal LFTs.  

5.  The veteran's fever in service was acute and transitory, 
and a continuing disability was not then present.  He has not 
presented competent medical evidence of current disabling 
residuals.  

6.  The veteran engaged in combat with the enemy.

7.  The competent and probative medical evidence of record 
does not establish that the veteran has PTSD.  It however 
does establish that the veteran has an anxiety disorder not 
otherwise specified which is related to active military 
service.

8.  Currently, audiometric testing shows an average 51-
decibel loss, with a speech recognition score of 100 percent, 
in the right ear (level I); and, for the left ear, an average 
34-decibel loss with a speech recognition score of 96 percent 
(level I).  An exceptional pattern of hearing impairment is 
not indicated.





CONCLUSIONS OF LAW

1.  Rib fracture residuals were not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 
1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.6(c) 
(d), 3.303 (2007).

2.  Right hand injury residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Elevated liver enzymes are not a disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Abnormal LFTs are not a disability for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Claimed residuals of a fever were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  A psychiatric disorder, diagnosed as an anxiety disorder 
not otherwise specified, is related to military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

7.  A psychiatric disorder, claimed as PTSD, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

8.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding the veteran's service in the National Guard, a 
veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Under 38 U.S.C.A. § 101(24) defines the term "active 
military, naval, or air service" as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The U.S. Court of 
Appeals for Veterans Claims (Court) has re-affirmed that 
service connection is available for injuries, and not 
diseases, sustained on inactive duty for training.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
injuries incurred in IDT.

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

rib fracture residuals; right hand injury residuals;
elevated liver enzymes; abnormal LFTs; and residuals of a 
fever 

The veteran maintains that he has rib fracture residuals, 
right hand injury residuals and chronic disabilities 
manifested by elevated liver enzymes, abnormal LFTs and 
fever, all of which are the result of his military service.  
The Board finds however that the primary impediment to a 
grant of service connection is the absence of medical 
evidence of any current disabilities.

Service medical records (SMRs) are entirely negative for 
evidence of a rib fracture and fail to reveal any significant 
disability involving the right hand.  The veteran did not 
indicate any specific injuries during service, and none are 
documented.  Thus, it appears that any pertinent complaints 
or injuries he may have experienced during service had 
resolved.  Moreover, no complaints or findings specific to 
the chest or upper extremities were recorded at the time of 
separation from his first period of active duty.  SMRs are 
also negative for complaints, findings, or treatment 
suggestive of chronic diseases manifested by elevated liver 
enzymes and there is no indication of abnormal laboratory 
findings.  

Medical evidence of record also includes reports from the 
veteran's service with the Army National Guard.  These 
records show he had a history of FOUO (fever of unknown 
origin) in 1970, which was not considered disabling.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, shows that while a member of the Army National Guard, 
the veteran was treated at a VA hospital in Houston in April 
1977 for fracture of the third and ninth ribs.  That form 
noted that he was on inactive duty training at the time of 
the injury, which was considered to have been incurred in 
line of duty.  There were no significant findings reported 
and no evidence of additional follow-up evaluation which 
would provide a basis for a current diagnosis of any chronic 
disabling residuals as a result of the fracture.  

SMRs for the veteran's second period of active duty are 
negative for pertinent complaints, findings, or treatment of 
the claimed disabilities.  These records do show the veteran 
indicated trouble with his liver, but he was not on any 
medication and there was no indication of any currently 
manifested clinical disability.  The examiner provided no 
further elaboration or summary.  At the time of discharge 
from the second period of active service in 1983, the veteran 
continued to serve as a member of the Army National Guard.  

The paucity of in-service evidence is not, however, the only 
shortcoming in these claims.  Post service medical records 
between 1985 and 2005 contain no clinical evidence of any 
complaints, findings, treatment, or diagnosis for rib 
fracture residuals or right hand injury residuals and the 
veteran has not indicated that there is such evidence.  
Although in February 1997, he was evaluated for the sudden 
onset of painful right fourth finger of 3-4 weeks duration, 
the examiner found no objective clinical evidence to account 
for the complaints.  The post-service records also show that 
the veteran began evidencing elevated liver enzymes in the 
1980s, which were attributed to various medications 
prescribed for the veteran and/or alcohol consumption.  
Despite the elevated findings the veteran was asymptomatic 
and there was no evidence of a liver disability.  These 
records are entirely negative for outpatient treatment of the 
veteran for a fever or its residuals.  

In support of his claims for service connection, the veteran 
underwent VA examination in 2002.  He gave a history of a rib 
fracture during physical training and of right hand injury 
during parachute jump.  His current complaints were of 
localized chest pain, occasionally exacerbated by deep 
inspiration or the use of certain muscle groups and an 
inability to manipulate buttons.  However the examination of 
the chest and right hand was essentially normal.  The 
veteran's history of abnormal LFTs was also noted as well as 
a reported history of jaundice in the late 1970s.  Following 
examination, the examiner concluded that despite the 
laboratory findings, the veteran was asymptomatic and was not 
on any current therapy for elevated liver enzymes.  The 
veteran made no complaints regarding a fever or its 
residuals.  

The remaining treatment records show continued monitoring of 
the veteran's liver enzymes and LFTs.  An ultrasound in 2004 
showed some parenchymal disease changes with possible stasis.  
The veteran was advised against resuming alcohol use.  The 
examiner did not relate the current clinical findings to 
service.  

In this case service connection is not warranted for rib 
fracture residuals, right hand injury residuals or chronic 
disabilities manifested by elevated liver enzymes, abnormal 
LFTs or fever.  While the Board does not dispute that the 
veteran may experience various symptomatology, there is no 
objective clinical confirmation that he suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  

With respect to the veteran's rib fracture, that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
Although the veteran did sustain a rib fracture during his 
period of reserve service, he has not been diagnosed as 
having any chronic disabling residuals as a result.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999).  Likewise, the 
veteran's reports of a right hand injury have not been 
substantiated by objective findings, which essentially show 
no current evidence of right hand disability.  

Also there is no dispute that the veteran has elevated liver 
enzymes, however this is not necessarily a disease for which 
VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996), noting that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  To the extent that his 
elevated liver enzymes manifest in abnormal liver function 
tests there are no associated symptoms, manifestations, or 
any deficits in bodily functioning.  Moreover, the VA 
examiner in 2002 specifically concluded that no liver 
disability was present.  The law simply does not provide 
benefits for elevated laboratory findings without a 
disability.  

Similarly, a fever may, or may not, be a manifestation of a 
chronic disorder, however it is not itself disabling.  Here, 
there is no medical evidence of a disorder related to the 
past history of fever, and a fever was not even noted on the 
last examination.  In the absence of a clear diagnosis of 
disability, or abnormality which is attributable to some 
identifiable disease or injury during service, an award of 
service connection is not warranted.  

In making the determinations herein, the Board has considered 
the veteran's contentions, which are considered competent 
insofar as he has described his beliefs that he has chronic 
disabilities manifested by rib fracture residuals, right hand 
injury residuals, elevated liver enzymes, abnormal LFTs, and 
fever that are related to service.  However, the veteran's 
assertions are not credible.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a layperson is generally not competent to 
opine on a matter  requiring knowledge of medical principles, 
such as causation or diagnosis).  Under these circumstances, 
there is no basis on which to grant service connection.  

Psychiatric Disorder, claimed as PTSD and/or Anxiety

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change in criteria from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).  

A review of the veteran's DD Form 214 discloses he served on 
active duty in the Republic of Vietnam during the Vietnam era 
and was awarded the Combat Infantryman Badge (CIB).  Inasmuch 
as the record indicates that the veteran was awarded the CIB 
and that he claims stressors related to combat experiences, 
there is acceptable evidence in support of his position that 
he was engaged in combat, and he is entitled to have his lay 
statements accepted, without the need for further 
corroboration.  

However, regarding the PTSD claim, the critical element is 
that, based on the record as a whole, the veteran lacks a 
proper diagnosis of PTSD.  In this regard, the Board notes 
that during VA examination in 2002, the veteran reported no 
stressors, other than he was stressed by his responsibility 
for training 500 men.  The examiner concluded that the 
veteran's symptoms did not meet the clinical level for PTSD, 
but rather were consistent with obsessive compulsive 
disorder.  

During VA examination in December 2005, the examiner reviewed 
the veteran's claims file in its entirety, took a detailed 
history of his military service and noted his post-service 
symptoms and complaints.  The veteran's stressor was conceded 
by receipt of the CIB.  The veteran reported his primary 
stressor was having to leave the military as he had planned 
to make it a career.  The examiner concluded that the overall 
picture was one of an individual whose clinical presentation 
was atypical for what is usually seen in Vietnam veteran with 
PTSD.  Although, the veteran had a number of symptoms 
associated with his Vietnam experience, and despite giving 
him the benefit of doubt, the examiner concluded that it was 
at least as likely as not that he minimally met the DSM-IV 
criteria for an Axis I diagnosis of anxiety disorder with 
features of PTSD.  This medical opinion has not been rebutted 
by any specific opinion or clinical evidence of record.  

However, regarding the anxiety claim, the Board acknowledges 
that the examiner stated that the veteran had a number of 
symptoms associated with his Vietnam experience, and 
concluded that it was at least as likely as not that the 
veteran minimally met the DSM-IV criteria for an Axis I 
diagnosis of anxiety disorder with features of PTSD.  Given 
the aforementioned, the Board finds that the criteria for 
service connection for anxiety have been met.  A diagnosis of 
anxiety has been made, the veteran engaged in combat with the 
enemy during service as he was awarded the CIB, and a VA 
examiner has attributed the veteran's anxiety to his Vietnam 
experience.  Thus, the claim is granted in this regard.

Law and Regulations for Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

hearing loss

In a May 1976 rating decision, service connection was granted 
for bilateral hearing loss and a noncompensable evaluation 
was assigned.  The RO received the veteran's informal claim, 
seeking an increased rating in October 2001.

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2007).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2007).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).  

In assessing the evidence, a February 2002 VA examination 
report is of record and is adequate to rate the veteran's 
service-connected hearing loss.  The veteran complained of 
difficulty understanding speech with greatest stress noted in 
areas of background noise.  There were no physical ear 
complaints.  Puretone thresholds for the right ear were 10, 
15, 15, 65 and 100, decibels at 500, 1000, 2000, 3000, and 
4000 Hz, respectively, and for the left ear at the same 
frequencies were 15, 10, 15, 35, and 75.  

The results of the VA audiogram show an average puretone 
threshold of 49 decibels in the right ear with speech 
discrimination ability of 100 percent, and 34 decibels in the 
left ear with speech discrimination ability of 100 percent.  
Table VI indicates a numeric designation of level I for both 
ears.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  Exceptional patterns of hearing impairment were 
not indicated.

A December 2005 VA examination report several years later 
shows puretone thresholds for the right ear were 15, 15, 20, 
70, 100, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 15, 20, 10, 30, and 75.  The results of this audiogram 
show an average puretone threshold of 51 decibels in the 
right ear with speech discrimination ability of 100 percent, 
and 34 decibels in the left ear with speech discrimination 
ability of 96 percent.  Table VI indicates a numeric 
designation of level I for the right ear and level I hearing 
in the left ear.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  Exceptional patterns of hearing 
impairment were not indicated.

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  While his 
contentions and sincere belief in the merits of his claim are 
recognized, his disability must be evaluated on the objective 
findings demonstrated during audiological examination.  The 
fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher disability rating.  
To the contrary, it is clear from the Rating Schedule that a 
higher rating can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  
Therefore the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in December 2001, May 2002, and October 
2002, the RO informed the veteran of its duty to assist him 
in substantiating his claims, and the effect of this duty 
upon his claims.  These letters pre-dated the RO's April 2003 
rating decision.  See also VCAA letters dated in June 2005, 
July 2005, March 2006, and July 2006.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 487 F.3d 881, 889 
(Fed. Cir. 2007).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  Recent VCAA notice letters in June 
2005 and July 2005, were followed by readjudication of the 
claim in the September 2005 SOC, which contained a list of 
all evidence considered, a summary of adjudicative actions, 
included all pertinent laws and regulation, including the 
criteria for evaluation of the veteran's hearing loss, and an 
explanation for the decision reached.  Thus, the purposes of 
the notice requirements have not been frustrated and any 
error in failing to provide additional notice has not 
affected the essential fairness of the adjudication process 
because the veteran had actual knowledge of what information 
and evidence is needed to establish his claims.  See Sanders 
supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims, 
except for service connection for an anxiety disorder, are 
being denied, such matters are moot.  Regarding the anxiety 
disorder claim, the Board notes that a disability rating and 
effective date will be assigned by the RO in the first 
instance.  Thus, the veteran has not been prejudiced in this 
regard.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for rib fracture residuals is denied.

Service connection for right hand injury residuals is denied.

Service connection for elevated liver enzymes is denied.

Service connection for abnormal LFTs is denied.

Service connection for residuals of fever is denied.

Service connection for a psychiatric disorder claimed as PTSD 
is denied.  

Service connection for a psychiatric disorder claimed as 
anxiety is granted.

A compensable evaluation for hearing loss is denied.


REMAND

The veteran's Dupuytren's contracture of the left palm is 
currently rated as noncompensably disabling under DC 5230 for 
limitation of motion of the ring or little finger.  38 C.F.R. 
§ 4.71a (2007).

The record shows that the veteran was previously examined by 
VA in 2002, approximately 6 years ago.  Moreover, he has 
undergone at least one outpatient surgery, left small finger 
Dupuytren's contracture release, since then.  A May 2004 VA 
outpatient treatment record, three months post surgery, shows 
the veteran complained of slight increase in pain in the left 
little finger.  Examination revealed diffuse swelling with 
minimal localized tenderness.  There was postoperative 
scarring in the palmar area with minimal localized tenderness 
and slight discomfort at the surgical scar area.  

Despite the postoperative findings there is still no clear 
assessment of the current severity of the veteran's 
condition.  Therefore, the Board believes that in fairness to 
the veteran, additional development is in order to afford him 
a new medical examination, particularly, given the passage of 
time since his last VA examination, and the need for more 
current findings.  See e.g. Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].  

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any pertinent medical history since his surgery in 2004.  
Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.  The examiner should also 
render findings as to extent of functional loss due to pain 
and/or weakness, to include with repeated use and during 
flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

The RO will also need to consider whether enhanced notice is 
required under the recent judicial precedent in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his duputryen's contracture 
of the left palm since 2004, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

2.  Then, afford the veteran a VA 
examination.  In conjunction with the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
physician should elicit from the veteran 
a detailed history regarding the onset 
and progression of relevant symptoms.  
All indicated tests and studies should be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  Any disabling 
manifestations specifically attributable 
to the veteran's service-connected 
Dupuytren's contracture of the left palm 
must be fully outlined and differentiated 
from symptoms caused by any non-service-
connected disorders.

a.  The examiner should indicate the 
range of motion of the left ring and 
little fingers expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the 
normal range of motion.  

b.  The examiner should also indicate 
whether additional disability is 
present resulting from limitation of 
motion of other digits or interference 
with overall function of the hand.  
Further, the examiner should offer an 
opinion as to whether, in view of the 
overall functional limitations imposed 
by the veteran's left ring or little 
finger, it is at least as likely as 
not that such disability is comparable 
to (1) favorable or unfavorable 
ankylosis; or (2) amputation of the 
finger.  If disability comparable to 
amputation of the finger is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the proximal 
interphalangeal joint or proximal 
thereto; or (b) with metacarpal 
resection (more than one-half bone 
lost).

c.  The examiner should also indicate 
the effect the left little finger 
disability has, if any, on the 
veteran's current level of 
occupational impairment.  
Specifically, the physician should 
render an opinion as to whether 
service-connected duputryen's 
contracture of the left palm causes 
marked interference with employment, 
or the need for frequent periods of 
hospitalization.  The conclusions of 
the examiner should reflect review of 
the claims folder, and the discussion 
of pertinent evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other requirements encompassed in 
Vasquez-Flores, supra.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


